Citation Nr: 0720675	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from July 1960 to 
July 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In pertinent part, the RO denied the veteran's claim 
for an anxiety disorder.

In March 2006, the Board found that the veteran's claim of 
entitlement to service connection for PTSD was inextricably 
intertwined with his claim of entitlement to service 
connection for a psychiatric disorder and the veteran's claim 
was remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim of entitlement to service connection for PTSD.  
So, regrettably, it is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.

FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating that the veteran has an acquired psychiatric 
disorder, not including PTSD, which is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5103A, 
5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of an October 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD.

The October 2003 letter failed to discuss the law pertaining 
to the assignment of a disability rating or an effective date 
in compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, no disability rating or effective date will be 
assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The Board finds that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder, other than PTSD, so this claim must be 
denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran's service medical 
records show that he was treated for anxiety during his 
service, but points out that this was noted as related to the 
veteran's personal problems.  In this regard, the Board notes 
that the veteran's service medical records showed multiple 
instances of counseling for marital problems and that his 
anxiety was related to severe marital discord caused by his 
relationship with his wife.  Furthermore, the veteran's 
separation examination report was negative for evidence of a 
psychiatric disorder, noting that a clinical psychiatric 
evaluation was normal.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Moreover, there is no objective evidence of continuity of 
symptomatology during the intervening years between his 
treatment for anxiety related to his marital discord during 
his service and his claim in September 2003.  In fact, the 
veteran has not provided any post-service medical evidence of 
complaints (relevant symptoms, etc.) and/or treatment for an 
acquired psychiatric disorder, other than PTSD.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   

Significantly, none of the veteran's post-service treatment 
records indicate that he currently has an acquired 
psychiatric disorder, other than PTSD.  As such, absent 
current medical evidence of an acquired psychiatric disorder, 
other than PTSD, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran has an acquired 
psychiatric disorder, other than PTSD, as a result of his 
service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his acquired psychiatric disorder, other than PTSD, if any.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.


REMAND

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  There is no other 
sufficient indication of combat service, either, and as such, 
the Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

While the Board acknowledges that the RO has obtained the 
veteran's service medical records and two of the veteran's DD 
214s, the Board notes that the RO has not attempted to obtain 
additional service records which may serve as confirmation of 
the alleged stressor events during service.  The Board notes 
that the veteran provided several letters detailing his 
alleged stressor events, as well as replied to a stressor 
questionnaire in July 2006.  At that time, the veteran 
reported that he was forced to unearth dead bodies for 
purposes of obtaining a "body count" at the "Iron 
Triangle" in January 1967; subjected to multiple mortar 
attacks while stationed at Frenchmen's Rubber Plantation and 
in the Macon Delta in February 1967 and May 1967, 
respectively; and that, en route to his second tour in 
Vietnam, he found out that his best friend, with whom he 
served his first tour, Albert E. Mettinger had been killed in 
action.  The veteran also reported that, while in Vietnam, he 
served with the "F Troop, 2nd Battalion, 11th ACR (Regiment)" 
from August 1966 to February 1967 and the "HHC (Company), 2nd 
Brigade, 9th Infantry Division" from April 1967 to June 1967.  
The veteran's DD 214 confirms that the veteran served in 
Vietnam from August 1966 to July 1967 and again from January 
1971 to April 1971.  The RO has not, however, requested 
additional information regarding the veteran's assignments 
and his unit's history from the National Archives and Records 
Administration (NARA) or the United States Army and Joint 
Services Records Research Center (JSRRC) with the specificity 
required to verify his purported stressors.  Nor is it clear 
that the RO sought all of his available service personnel 
records from the National Personnel Records Center (NPRC).  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  With the information provided by the 
veteran in July 2006, review the file and 
prepare a summary of all the claimed 
stressors.  This summary must be prepared 
regardless of whether the veteran 
provides any additional statements.  Send 
this summary and a copy of his DD Form 
214 and all associated service documents 
to the JSRRC at 7798 Cissna Road, 
Springfield, Virginia 22150.  The JSRRC 
should be requested to provide any 
additional information that might 
corroborate his alleged stressors.  

2.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also 
should be requested to furnish the unit 
history for the unit to which the veteran 
was assigned in Vietnam.  

If no additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Following the receipt of a response 
from the JSRRC and the veteran's complete 
service personnel records, the RO should 
prepare a report detailing the nature of 
any stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

4.  Following completion of the above, 
only if the RO deems any stressor to have 
been verified, schedule the veteran for a 
VA psychiatric examination to determine 
the presence and etiology of PTSD.  The 
RO should identify to the examiner the 
stressor deemed verified by VA, and the 
examiner should be requested to identify 
the stressor that serves as the basis for 
any PTSD diagnosis.  The examiner should 
also note the diagnostic criteria 
utilized to support the diagnosis under 
DSM-IV and should comment upon what 
specific symptoms are attributable to 
PTSD, as opposed to symptoms referable to 
any nonservice-connected disabilities 
(whether mental and/or physical).  

The veteran's claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

5.  Then readjudicate the veteran's claim 
in light of all additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


